White, P. J.
A mature consideration of the evidence adduced on the trial below, as the same is shown by the *330record before us in this case, has failed to convince us of the justice and correctness of the verdict and judgment to that degree of certainty as that we would feel warranted in permitting the conviction to stand as a precedent. There is certainly a strange conjunction of facts, circumstances and coincidences in behalf of defendant which go far to deprive the transaction of that criminal intent essential to constitute the crime charged, and another trial may lead to the development of other facts of a more conclusive and satisfactory character.
Because, in the opinion of the court, the evidence is insufficient to support the judgment, the same is hereby reversed and the cause remanded for a new trial.

Reversed and remanded.